BY THE COMMISSION.
This is a proceeding under section 323.041, Florida Statutes (Chapter 57-260, Laws of Florida, Acts of 1957), seeking approval of the transfer of all the capital stock of Hunt Truck Lines, Inc. (sometimes hereinafter referred to as “Hunt”) from Floye W. *68Hunt, Myrtis H. Teachout and Frank M. Teachout (the owners of the entire capital stock) to Great Southern Trucking Co. (sometimes hereinafter referred to as “Great Southern”).
Said capital stock will vest in Great Southern control of the operations of Hunt, which latter company is the holder of certificate of public convenience and necessity #67 authorizing the transportation of general commodities in common carriage between certain points and over certain routes in Florida. The transferree, Great Southern, holds certificate of public convenience and necessity #10 which also authorizes transportation of general commodities in common carriage between certain points and over certain routes in Florida.
Notice of the filing of the joint application was served by the commission pursuant to the foregoing statute and no objections or protests were filed in response thereto.
The joint applicants have supplied the necessary information required in connection with this transfer 'by the aforesaid statute and by this commission. It is noted, however, that paragraph 9 of the transfer agreement entered into between the parties (exhibit C attached to the joint application) provides that the contract and the interest thereunder of Great Southern shall be assignable by Great Southern by the giving of fifteen days notice thereof, in writing. The approval of this stock transfer herein granted shall not be construed as approval of any such assignment by Great Southern.
After due consideration of the joint application and the exhibits filed therewith, the commission finds that the stock transfer is not contrary to the public interest; that the certificate of Hunt has not been dormant for more than six months and that the transfer of said stock should be approved. The commission further finds that the officers and directors of Great Southern should be authorized to manage the operations of Hunt pending the 'actual stock transfer pursuant to the agreement entered into between the parties (exhibit C attached to the joint application).
In consideration of the premises, it is ordered that the transfer of all the capital stock of Hunt Truck Lines, Inc. from Floye W. Hunt, Myrtis H. Teachout and Frank M. Teachout to Great Southern Trucking Co. be and it is hereby approved.
It is further ordered that the officers and directors of Great Southern Trucking Co. be and they are hereby authorized to manage the operations of Hunt Truck Lines, Inc. until such time as the stock transfer is consummated under their agreement attached to the joint application as exhibit C.